2014 WI 77

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2012AP2423-D, 2013AP1592-D, 2014AP272-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Bridget E. Boyle, Attorney at Law,

                        Office of Lawyer Regulation,
                                  Complainant-Respondent,
                             v.
                        Bridget E. Boyle,
                                  Respondent-Appellant.
                             DISCIPLINARY PROCEEDINGS AGAINST BOYLE

OPINION FILED:          July 18, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           BRADLEY, J., concurs. (Opinion filed.)
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
       For the respondent-appellant, there was a brief by Bridget
Boyle, Milwaukee.




       For the complainant-respondent, there was a brief by Robert
G. Krohn and Roethe Pope Roethe LLP, Edgerton.
                                                                          2014 WI 77
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
Nos.        2012AP2423-D
            2013AP1592-D
            2014AP272-D


STATE OF WISCONSIN                              :              IN SUPREME COURT

Office of Lawyer Regulation,

              Complainant,                                             FILED
       v.                                                         JUL 18, 2014
Bridget E. Boyle,                                                    Diane M. Fremgen
                                                                  Clerk of Supreme Court
              Respondent.




       ATTORNEY      disciplinary       proceeding.       Attorney's          license

revoked.


       ¶1     PER CURIAM.      Attorney Bridget E. Boyle has filed a

petition      for   the    consensual   revocation        of    her      license      to

practice      law   in   Wisconsin   pursuant   to     SCR     22.19.1       Attorney

       1
           SCR 22.19 provides as follows:

       Petition for consensual license revocation.

            (1)    An attorney who is the subject of an
       investigation   for   possible  misconduct   or   the
       respondent in a proceeding may file with the supreme
       court a petition for the revocation by consent or his
       or her license to practice law.
                                                                Nos.    2012AP2423-D
                                                                        2013AP1592-D
                                                                         2014AP272-D


Boyle's     petition      states    that   she   cannot   successfully      defend

against     seven    Office    of     Lawyer     Regulation   (OLR)      grievance

investigations in which the Preliminary Review Committee (PRC)

has found cause to proceed as to multiple counts of misconduct,

as well as seven additional pending OLR grievance matters that

have not yet been fully investigated by the OLR or brought to

the   PRC    for    its    consideration.         Attorney    Boyle's     petition

further states that she cannot successfully defend against 22


           (2) The petition shall state that the petitioner
      cannot successfully defend against the allegations of
      misconduct.

           (3)    If a complaint has not been filed, the
      petition shall be filed in the supreme court and shall
      include the director's summary of the misconduct
      allegations being investigated.   Within 20 days after
      the date of filing of the petition, the director shall
      file in the supreme court a recommendation on the
      petition.   Upon a showing of good cause, the supreme
      court may extend the time for filing a recommendation.

           (4) If a complaint has been filed, the petition
      shall be filed in the supreme court and served on the
      director and on the referee to whom the proceeding has
      been assigned. Within 20 days after the filing of the
      petition, the director shall file in the supreme court
      a response in support of or in opposition to the
      petition and serve a copy on the referee.       Upon a
      showing of good cause, the supreme court may extend
      the time for filing a response.     The referee shall
      file a report and recommendation on the petition in
      the supreme court within 30 days after receipt of the
      director's response.

           (5) The supreme court shall grant the petition
      and revoke the petitioner's license to practice law or
      deny the petition and remand the matter to the
      director or to the referee for further proceedings.

                                           2
                                                                             Nos.   2012AP2423-D
                                                                                    2013AP1592-D
                                                                                     2014AP272-D


counts      of    professional         misconduct         in    four     grievance      matters

which are the subject of a pending appeal before this court, In

re    Disciplinary           Proceedings     Against           Bridget    E.     Boyle,    Case

No. 2012AP2423-D.              Attorney Boyle's petition further states that

she cannot successfully defend against 15 counts of professional

misconduct alleged in the OLR's complaint, filed July 18, 2013,

in In re Disciplinary Proceedings Against Bridget Boyle, Case

No. 2013AP1592-D.

       ¶2        Attorney Boyle was admitted to the practice of law in

Wisconsin in 1995 and, prior to her most recent disciplinary

suspension,        practiced        in    Milwaukee.            Attorney        Boyle    has    a

lengthy disciplinary history, and her license to practice law in

this   state       is    currently        suspended.            Her    prior     disciplinary

matters can be summarized as follows:

       ¶3        In 2008 Attorney Boyle was privately reprimanded for

failing      to    act       with   reasonable       diligence         and     promptness      in

representing        a    client;       failing       to   keep     a     client     reasonably

informed     about       the     status    of    a    matter;         failing     to   promptly
comply with reasonable requests for information; and failing to

explain a matter to the extent reasonably necessary to permit

the    client           to      make     informed         decisions          regarding         the

representation.              Private Reprimand, No. 2008-09.

       ¶4        In 2012 Attorney Boyle was suspended for 60 days for

failing      to    act       with   reasonable       diligence         and     promptness      in

representing a client; failing to communicate appropriately with
a client; failing to promptly respond to a client's request for


                                                3
                                                                      Nos.   2012AP2423-D
                                                                             2013AP1592-D
                                                                              2014AP272-D


information concerning fees and expenses; failing to take steps

to   the   extent      reasonably       practicable      to    protect       a   client's

interest; failing to cooperate with an OLR investigation into

her conduct; willfully failing to provide relevant information,

fully answer questions, or furnish documents in the course of an

OLR investigation; and engaging in conduct involving dishonesty,

fraud,     deceit,      or     misrepresentation.             In     re    Disciplinary

Proceedings       Against      Boyle,    2012   WI     54,    341    Wis. 2d 92,       813

N.W.2d 215.

      ¶5       In 2012 the Seventh Circuit Court of Appeals disbarred

Attorney       Boyle   from    further      practice    in    that    court      for   her

abandonment of her client in a criminal case.                             In re Bridget

Boyle-Saxton, 668 F.3d 471 (7th Cir. 2012).

      ¶6       In 2013 Attorney Boyle was suspended for six months

for failing to keep her client reasonably informed about the

status of a matter; failing to promptly comply with her client's

reasonable requests for information; failing to communicate the

basis for her fee; failing to promptly respond to a client's
request for information concerning fees and expenses; failing to

return     a    client's      file   upon    termination       of     representation;

failing    to    act    with    reasonable      diligence      and        promptness   in

representing a client; charging an unreasonable fee; failing to

hold unearned fees and advanced payments of fees in trust until

earned; and failing to refund unearned fees.                       In re Disciplinary

Proceedings Against Boyle, 2013 WI 103, 351 Wis. 2d 713, 840




                                            4
                                                                               Nos.    2012AP2423-D
                                                                                       2013AP1592-D
                                                                                        2014AP272-D


N.W.2d 694.        This       six-month         suspension        went        into     effect    on

January 30, 2014, and her license remains suspended.

    ¶7       Attached to Attorney Boyle's petition for revocation

are the following three documents:                          (1) the OLR's summary of

misconduct allegations in 14 pending investigative matters that

have not been publicly charged; (2) the referee's report in Case

No. 2012AP2423-D in which the referee determined that Attorney

Boyle   engaged        in    22    counts       of    misconduct         in    four     grievance

matters   and     recommended             an    18-month      suspension          of     Attorney

Boyle's     law        license;          and     (3)        the     complaint           in     Case

No. 2013AP1592-D, filed July 18, 2013, in which the OLR alleged

that Attorney Boyle engaged in 15 counts of misconduct in five

grievance matters and asked for a one-year license suspension.

    ¶8       It is not necessary to describe the particular factual

allegations       of        each    representation.                 A    synopsis         of    the

information     contained          in     the   attachments         to    Attorney        Boyle's

petition for revocation will provide a sufficient description of

the nature and scope of her professional misconduct.
    ¶9       The OLR's summary of misconduct allegations in the 14

pending     investigative           matters          that    have       not     been     publicly

charged synopsizes alleged violations or potential violations of

the following      rules:               SCR 1.1 (failing to provide competent

representation); SCR 20:1.2(a) (failing to abide by the client's

decisions       concerning              the     objectives          of        representation);

SCR 20:1.3      (failing           to     act    with       reasonable         diligence        and
promptness in representing a client); SCR 20:1.4(a)(2) (failing


                                                 5
                                                                     Nos.    2012AP2423-D
                                                                             2013AP1592-D
                                                                              2014AP272-D


to reasonably consult with a client about the means by which the

client's objectives are to be accomplished); SCR 20:1.4(a)(3)

(failing to keep a client reasonably informed about the status

of a matter); SCR 20:1.4(a)(4) (failing to promptly comply with

reasonable         requests     by      the      client       for         information);

SCR 20:1.4(b)       (failing     to    explain       a   matter      to     the    extent

reasonably     necessary       to     permit    a    client     to    make        informed

decisions regarding the representation); SCR 20:1.5(a) (charging

an unreasonable fee);           SCR 20:1.5(b)(1) (failing to adequately

explain the basis on which lawyer's fee would be calculated);

SCR   20:1.5(b)(3)      (failing      to   promptly      respond      to    a     client's

request      for     information        concerning       fees        and     expenses);

SCR 20:1.9 (operating under a conflict of interest with a former

client); SCR 20:1.15(b)(4) (failing to deposit advanced payments

of    fees   and    costs     into    trust     account);     SCR     20:1.15(b)(4m)

(depositing unearned advanced fees payment in business account

rather than in trust account without complying with the notice,

accounting, and arbitration requirements of SCR 20:1.15(b)(4m));
SCR 20:1.15(g)(1) (failing to notify clients of withdrawal of

non-contingent fees from trust account); SCR 20:1.16(d) (failing

to take steps to protect client's interests upon termination of

representation);         SCR 20:3.4(c)           (knowingly          disobeying         an

obligation under the rules of a tribunal); SCR 20:5.3 (failing

to    properly     supervise        nonlawyer       assistants);      SCR       20:8.4(c)

(engaging     in    conduct    involving       dishonesty,      fraud,       deceit     or
misrepresentation); SCR 22.03(2) (failing to cooperate with an


                                           6
                                                                                  Nos.    2012AP2423-D
                                                                                          2013AP1592-D
                                                                                           2014AP272-D


OLR investigation); SCR 22.03(6) (failing to provide relevant

information, to answer questions fully, or to furnish documents

in    the    course       of    an     OLR        investigation);           and     SCR     22.26(1)

(failing to comply with the duties of a person whose license to

practice law in Wisconsin has been suspended).

       ¶10    The        referee's       report          and     recommendation            in     Case

No. 2012AP2423-D           sets      forth        the     referee's         determination         that

Attorney     Boyle        engaged       in    22        counts    of    misconduct          in    four

grievance matters.              Attorney Boyle had appealed from this report

and    recommendation,               but      now         concedes          that     she        cannot

successfully defend herself against the professional misconduct

described in the report and recommendation.                                 The misconduct, as

determined by the referee, involved violations of the following

rules:          SCR            20:1.1        (failing            to     provide            competent

representation); SCR 20:1.2(a) (failing to abide by a client's

decisions       concerning             the         objectives          of     representation);

SCR 20:1.3      (failing          to        act     with       reasonable          diligence      and

promptness in representing a client); SCR 20:1.4(a)(2) (failing
to reasonably consult with a client about the means by which the

client's objectives are to be accomplished); SCR 20:1.4(a)(3)

(failing to keep a client reasonably informed about the status

of a matter); SCR 20:1.4(a)(4) (failing to promptly comply with

reasonable          requests           by         the      client       for         information);

SCR 20:1.5(a) (charging an unreasonable fee); SCR 20:1.5(b)(1)

(failing to adequately explain the basis on which the lawyer's
fee    would        be     calculated);             SCR     20:1.5(b)(2)            (failing        to


                                                    7
                                                                                      Nos.      2012AP2423-D
                                                                                                2013AP1592-D
                                                                                                 2014AP272-D


communicate in writing to the client the purpose and effect of

any   retainer        or    advance            fee     that       is    paid     to     the          lawyer);

SCR 20:1.15(b)(1) (failing to hold in trust property of clients

and     third       parties         that     is        in    the       lawyer's        possession               in

connection with a presentation); SCR 20:1.15(b)(4) (failing to

deposit advanced payments of fees and costs into trust account);

SCR 20:1.16(a)(2) (failing to withdraw from representation when

the lawyer's physical or mental condition materially impairs the

lawyer's        ability        to     represent             the    client);           SCR       20:1.16(d)

(failing       to    take      steps        to       protect       client's           interests            upon

termination         of    representation);                  SCR    20:3.2      (failing              to    make

reasonable efforts to expedite litigation of the client's case);

SCR   20:3.4(c)          (knowingly            disobeying          an    obligation             under          the

rules    of     a    tribunal);            and    SCR 20:8.4(c)(engaging                        in    conduct

involving dishonesty, fraud, deceit or misrepresentation).

      ¶11      The OLR's complaint in Case No. 2013AP1592-D against

Attorney Boyle alleges that that she engaged in 15 counts of

misconduct in five grievance matters.                                   The alleged misconduct
involved       violations           of     the    following            rules:          SCR       20:1.2(a)

(failing       to    abide       by      the     client's          decisions          concerning               the

objectives of representation); SCR 20:1.3 (failing to act with

reasonable diligence and promptness in representing a client);

SCR 20:1.4(a)(2) (failing to reasonably consult with a client

about    the     means      by      which        the       client's      objectives             are       to    be

accomplished);           SCR     20:1.4(a)(3)                (failing       to        keep       a     client
reasonably          informed             about         the        status         of         a        matter);


                                                       8
                                                                             Nos.    2012AP2423-D
                                                                                     2013AP1592-D
                                                                                      2014AP272-D


SCR 20:1.4(a)(4)            (failing    to    promptly         comply     with       reasonable

requests       by     the    client     for    information);            SCR        20:1.5(b)(1)

(failing to adequately explain the basis on which the lawyer's

fee     would        be     calculated);       SCR     20:1.5(b)(2)                (failing     to

communicate in writing to the client the purpose and effect of

any   retainer        or     advance    fee    that       is    paid     to    the      lawyer);

SCR 20:1.5(b)(3)            (failing    to    promptly          respond       to    a   client's

request        for        information     concerning            fees      and        expenses);

SCR 20:1.15(b)(4) (failing to deposit advanced payments of fees

and costs into trust account); SCR 20:1.16(d) (failing to take

steps     to     protect       client's       interests          upon     termination           of

representation); SCR 22.03(2) (failing to cooperate with an OLR

investigation); and SCR 22.03(6) (failing to provide relevant

information, to answer questions fully, or to furnish documents

in the course of an OLR investigation).

      ¶12      Attorney       Boyle's    petition         for       consensual       revocation

states that she cannot successfully defend herself against the

allegations of professional misconduct set forth in the OLR's
summary of the matters still in the investigative process, the

referee's report and recommendation in Case No. 2012AP2423-D,

and the OLR's complaint in Case No. 2013AP1592-D.                                       Attorney

Boyle's        petition       asserts     that       she       is     seeking        consensual

revocation freely, voluntarily, and knowingly.                                Attorney Boyle

states    that       she    understands       she    is    giving       up     her      right   to

further contest the OLR's allegations.                         She further acknowledges
that she has been given the opportunity to consult with counsel.


                                              9
                                                                    Nos.   2012AP2423-D
                                                                           2013AP1592-D
                                                                            2014AP272-D


     ¶13    The OLR's report and recommendation in support of the

petition contains a restitution request.                   The OLR requests that

Attorney Boyle be ordered to pay restitution in the amount of

$2,000 to former client J.T.; $10,000 to former client P.K.; and

$5,000 to former client D.H.2                The OLR further requests that

Attorney    Boyle     be    ordered   to    pay    the     amount    of    any   award

resulting    from   a      November   2013       State   Bar   of    Wisconsin      fee

arbitration hearing concerning her former client, L.W.3                      Attorney

Boyle's    petition     states   that      she    agrees    that    she    should    be

ordered to pay these restitution amounts.

     ¶14    Having reviewed Attorney Boyle's petition, the OLR's

summary     of   misconduct      allegations        in   pending      investigative

matters, the referee's report in Case No. 2012AP2423-D, and the

OLR's complaint in Case No. 2013AP1592-D, we conclude that the

petition for consensual revocation should be granted.                            It is

clear from the descriptions of the various representations that

Attorney Boyle has engaged in a widespread pattern of serious

professional misconduct that has harmed her clients.                       It is also
clear that Attorney Boyle is currently unwilling or unable to


     2
       Although the subject of some confusion during the pendency
of the instant matter, the OLR confirmed in a May 23, 2014
filing with the court that it does not seek restitution for any
of the matters described in the OLR's complaint in Case
No. 2013AP1592-D.    We accede to the OLR's judgment on this
issue.
     3
       In its report and recommendation in support of Attorney
Boyle's petition, the OLR states that the parties are currently
awaiting the arbitrator's decision.

                                        10
                                                                Nos.    2012AP2423-D
                                                                        2013AP1592-D
                                                                         2014AP272-D


conform    her   conduct   to   the    standards      that    are     required   to

practice law in this state.

    ¶15     Attorney Boyle asks the court to make her revocation

effective as of January 30, 2014, the effective date of her six-

month     license   suspension        imposed    in     In     re     Disciplinary

Proceedings Against Boyle, 2013 WI 103, 351 Wis. 2d 713, 840

N.W.2d 694.      The OLR endorses this request in its report and

recommendation in support of the petition.                   We reject Attorney

Boyle's request.       Customarily, the effective date of a license

revocation to be imposed for a lawyer's misconduct is the date

of the court's order imposing the revocation.                  We see no reason

to depart from that practice here.

    ¶16     We further determine, in light of the OLR's report and

Attorney    Boyle's   agreement,       that     Attorney      Boyle    should    be

required to pay $2,000 to former client J.T.; $10,000 to former

client P.K.; $5,000 to former client D.H.; and the amount of any

award resulting from the November 2013 State Bar of Wisconsin

fee arbitration hearing concerning her former client, L.W.
    ¶17     Finally, we impose full costs.              The OLR seeks costs

totaling    $13,272.42     as   of    February    21,    2014.4       This   figure

    4
       We note that on May 21, 2014, the OLR filed an "Amended
Statement of Costs and Recommendation" in Case No. 2013AP1592-D.
This document lists approximately $600.00 in costs beyond those
described in the OLR's February 21, 2014 recommendation in
support of Attorney Boyle's petition for revocation.      In the
interest of judicial efficiency, we look only to the cost total
in the OLR's February 21, 2014 recommendation, as that total has
long been settled by virtue of Attorney Boyle's choice not to
object to it.

                                       11
                                                               Nos.    2012AP2423-D
                                                                       2013AP1592-D
                                                                        2014AP272-D


represents the costs incurred by the OLR in the pending appeal

before       this   court,   Case     No.    2012AP2423-D,       and     in    the

disciplinary matter that led to the filing of the complaint in

Case   No.     2013AP1592-D.        Under   SCR   22.24(1m),     this     court's

general policy is to impose full costs.             Attorney Boyle has not

objected to the OLR's requested costs and has not alleged any

factors that would justify a reduction in costs. Consequently,

Attorney Boyle shall bear the entire costs of this disciplinary

proceeding.

       ¶18    IT IS ORDERED that the petition for consensual license

revocation is granted.

       ¶19    IT IS FURTHER ORDERED that the license of Bridget E.

Boyle to practice law in Wisconsin is revoked, effective the

date of this order.

       ¶20    IT IS FURTHER ORDERED that within 60 days of the date

of this order Bridget E. Boyle shall pay restitution in the

amount of $2,000 to former client J.T.; $10,000 to former client

P.K.; $5,000 to former client D.H.; and the amount of any award
resulting from the November 2013 State Bar of Wisconsin fee

arbitration hearing concerning her former client, L.W.

       ¶21    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Bridget E. Boyle shall pay the Office of Lawyer

Regulation the costs of this proceeding.

       ¶22    IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of
Lawyer Regulation.


                                       12
                                                             Nos.   2012AP2423-D
                                                                    2013AP1592-D
                                                                     2014AP272-D


    ¶23   IT IS FURTHER ORDERED that, to the extent she has not

already   done   so,   Bridget   E.        Boyle   shall   comply    with   the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been revoked.




                                      13
                           Nos.   2012AP2423-D, 2013AP1592-D, 2014AP272-D.awb


    ¶24     ANN   WALSH   BRADLEY,       J.   (concurring).       I    write

separately to address the issue of restitution.           On May 6, 2014,

the referee assigned to Case No. 2013AP1592-D, Attorney James W.

Mohr, Jr., filed a report and recommendation pursuant to SCR

22.19(4).     In his report, Referee Mohr recommended that               the

court revoke Attorney Boyle's Wisconsin law license, order her

to pay the full costs of the proceeding, and order her to pay a

total of $21,500 in restitution, less any provable offsets.                I

would order the restitution recommended by Referee Mohr.




                                     1
Nos.   2012AP2423-D, 2013AP1592-D, 2014AP272-D.awb




          1